NO. 07-11-00210-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                        JUNE 28, 2011


                              ANAIS ESPINOSA, APPELLANT

                                               v.

                            THE STATE OF TEXAS, APPELLEE


                FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

           NO. A14705-0211; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION

       Appellant Anais Espinosa attempts to appeal her conviction for “forgery financial

instrument”1 and sentence of eighteen months’ confinement in a state jail.         On the

State’s motion, the trial court revoked appellant’s deferred adjudication community

supervision and adjudicated her guilty of the charged offense. Sentence was imposed

on March 1, 2011. On May 16, 2011, appellant filed a pro se notice of appeal. We do

not have a clerk’s record, but according to the information form filed in this court by the

clerk of the trial court appellant did not file a motion for new trial.


       1
           See Tex. Penal Code Ann. § 32.21(b) (West 2011).
       By letter, we notified appellant her notice of appeal appeared untimely thus

depriving us of appellate jurisdiction. We afforded her an opportunity to file documents

or matters she considered necessary for determination of our jurisdiction. On June 6,

we were notified by the clerk of the trial court that appellate counsel for appellant was

appointed on June 2. We accordingly extended the deadline for appellant’s response

until June 23. Appellate counsel has filed a response, indicating his investigation has

not located information that would show appellant filed a timely notice of appeal.


       Our appellate jurisdiction is triggered through a timely notice of appeal. Slaton v.

State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo v. State, 918 S.W.2d 519, 522

(Tex.Crim.App. 1996). Rule of Appellate Procedure 26.2(a) requires a notice of appeal

be filed within 30 days after the day sentence is imposed in open court or within 90 days

after imposition of the sentence if a timely motion for new trial is filed. Tex. R. App. P.

26.2(a)(1),(2). A motion for new trial is timely if filed “before, but no later than 30 days

after, the date when the trial court imposes or suspends sentence in open court.” Tex.

R. App. P. 21.4(a).


       Because appellant did not file a motion for new trial, her notice of appeal was due

within thirty days after the date sentence was imposed in open court.             However,

appellant’s notice of appeal was filed seventy-six days after imposition of sentence and

was therefore untimely. Our appellate jurisdiction has not been invoked.




                                             2
      Consequently, we dismiss the appeal for want of jurisdiction.




                                                     James T. Campbell
                                                          Justice




Do not publish.




                                           3